DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
the claimed invention was patented, described in a printed publication, or
in public use, on sale, or otherwise available to the public before the effective
filing date of the claimed invention.

Claims 1, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krafka et al. (US 4,725,026) (hereinafter Krafka).
Regarding claim 1, Krafka discloses a flap support mechanism (Fig. 1),  a track (11: toothed track, Fig. 2) rotatably connected (13: rotating shaft, Fig. 1) to an aft fitting (19 attachment boss, seen in Figs. 1 and 3, annotated in Fig. 3 and column 3, line 43) of a wing (3: rear wing portion, Fig.4: rear spar of wing, Fig. 1) and a forward roller (12 forward positioned: six gear wheels, Fig. 1) and an aft roller (12 aft positioned: six gear wheels, Fig. 1) extending from a flap structure in flap (2: a landing flap, Fig. 1, column 2, Hine 65: gear wheels 12 are attached to the landing flap 2), said forward roller and said aft roller constrained in a slot (Fig. 2: 
Regarding claim 10, the flap support mechanism as disclosed by Krafka above, is further disclosed by Krafka wherein the aft fitting (9: attachment boss, Fig. 3 and Fig. 1) is connected to a rear spar of the wing (3: rear wing portion, 4: rear spar, Fig. 1).
Regarding claim 11, Krafka discloses an aircraft having an flap system (Fig. 1) comprising: a wing having a rear spar (4: rear spar, Fig. 1); a flap (2: a landing flap, Fig. 1) supported from the wing (3: rear portion of wing, Fig.1) by at least one primary support (1: cantilevered support, Fig. 1) with an actuator driven mechanism (8: actuator drives sliding carriage 10, Fig. 1) for deployment of the flap; and a passive auxiliary support (Fig. 1) having an aft fitting (7: fitting, Fig. 1) connected to the rear spar (4: rear spar, Fig. 1); a track (11: toothed track, Fig. 1) rotatably connected (13: rotating shaft, Fig. 1) to an aft fitting of a wing (3: rear portion of wing, Fig. 1): and a forward roller (12 forward, Fig. 1) and an aft roller (12 aft, Fig. 1) extending from a flap rib (2: a landing flap, rib structure is implied, Fig. 1), said forward roller and said aft roller constrained in a Slot (Fig. 2: gear wheels 12 can be seen constrained in guide channel 9) in the track (11: track, Fig. 2), said slot having a profile configured to induce both translation and rotation in the flap (i.e. curved track, Fig. 1-2), in concert with rotation of the track about the aft fitting, thereby allowing an outboard edge or an inboard edge of the flan to passively mirror 
Regarding claim 17, Krafka discloses a method for deployment of a flap comprising: constraining a forward roller and an aft roller (12: six gear wheels, forward most, aft most, Fig. 1) laterally extending from a flap rib (2, Fig. 1) in a slot (9: channel, Fig. 2) in a track (11: toothed track, Fig. 1,2) rotatably connected to an aft fitting of a wing (3: rear portion of wing, 7: fitting, 13: rotating shaft, Fig. 1); deploying the flap from a stowed position (2: flap retracted, 2a: flap extended, Fig. 1); translating the flap relative to the track (column 2, line 65: “ The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage 10...”).; and rotating the track relative to the aft fitting, wherein said forward roller and said aft roller moving aft in the slot controlling deflection of the flap allowing an outboard edge or an inboard edge of the flap to passively mirror extending motion of the flap induced by an actuator (8: actuator, Fig. 1) driven primary main flap support (1: cantilevered support for landing flap, Fig. 1, Fig. 3).
Regarding claim 18, Krafka discloses the method of claim 17, as outlined above, and further discloses the method comprising retracting the flap from a deployed position (column 2, line 65: “The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage...”), translating the flap relative to the track and rotating the track relative to the aft fitting (column 3, line 1: “The sliding carriage is actuated by a rotating shaft 13...A hinged crank 14 is positioned upon the rotating shaft 13 and, on its part, is connected with a connecting rod 15 which drives the sliding carriage 10.”) wherein said forward roller and said aft roller moves forward in the slot controlling deflection of the flap allowing the .

Allowable Subject Matter
Claims 2-9, 12-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Krafka is considered the nearest prior art. Krafka teaches a roller and track flap support mechanism, however the system of Krafka fails to teach a forward lug on the track, a clevis attachment on the aft fitting or a spherical bearing and pin system for the rotatable connection. Krafka does not specify the connection means of the gear wheels/rollers to the rib as being roller pins, nor does it specify connecting said wheels/rollers to a closeout rib. Furthermore, Krafka does not configure the wheels/rollers to prevent torsional force to the flap or accommodate overtravel of the flap with the length of the guide channel and track. It would not have been obvious to modify Krafka to incorporate these features.

Response to Arguments
Applicant’s argument on page 7, second paragraph, filed 2/25/22, with respect to the informality of “fitting” versus “filling”, has been fully considered and are persuasive.  The objection of claims 1, 2 ,10, 11, and 17 has been withdrawn. 

2/25/22 have been fully considered but they are not persuasive. Applicant argues, pertaining to claim 1, on page 9, line 1: “Krafka does not disclose or suggest a track with a slot having a profile configured to induce both translation and rotation in the flap, in concert with rotation of the track about the aft fitting and Krafka does not anticipate claim 1. The presently claimed structure allows passive following of the flap motion induced by the actuator at the main flap support.”
Examiner respectfully disagrees. Krafka discloses in Figure 1: a track (11), with a slot (9), having a profile configured to induce both translation and rotation in the flap (para 2, line 65: The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage 10 caused by engagement of the gear wheels 12 and the toothed rack 11) Examiner notes that the curved profile of the track and guide channel will cause both a translation movement rearwardly and a rotation movement downwardly. Furthermore, Krafka discloses that this induction will occur in concert with rotation of the track about the aft fitting (3a) (via the attachment boss shown in figure 3, item 19). Still referring to Figure 1, Examiner notes that rotation of the track (11) about the aft fitting (3a) will occur in concert with the actuator driven (8) main flap support (1: cantilevered support). This is not a passive following as is noted in the following citation. The actuation of the cantilevered support together with the landing flap is initially changing the camber of the wing via the flap. This motion is mirrored by the flap support mechanism (Fig. 1).  (Col.1, line 66: Of particular advantage is the fact that the gear wheels and the sliding carriage in the guide channels of the cantilevered supports co-act with toothed racks at the flap, because, in this manner, considerably larger extension travels of 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, in particular on page 8, last paragraph: “No rotation of the support 1 about axle 6 is required for the extension of the flap 2.”, it is noted that the features upon which applicant relies (i.e., axle 6) are not recited by the Examiner to reject the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, rotation of the support 1 for extension of the flap 2 is not claimed by Applicant. 
The following argument, filed 2/25/22, has been fully considered but is not considered persuasive. Applicant argues, with respect to claim 11, on page 9, second paragraph: “Krafka discloses solely a structure comparable to the primary support with an actuator driving mechanism. No passive auxiliary support is disclosed or suggested.” 
Examiner respectfully disagrees. At least one primary support is disclosed by Krafka (1, Fig. 1) with an actuator driven mechanism (8, Fig. 1) for deployment of the flap; and a passive auxiliary support (Fig. 1) having an aft fitting (7, Fig. 1) connected to a rear spar (4, Fig. 1); a track (11, Fig. 1) rotatably connected (via 13: rotating shaft) to the aft fitting of a wing. Examiner draws attention to col. 2, line 4: “If several flaps are used, a centralized cantilevered support can comprise the guide channel with the sliding carriages…as opposed to designs in which each flap must have its own cantilevered support…” If the cantilevered support can be individualized to each guide channel or centralized amongst multiple guide channels, this reads on a primary flap support (cantilevered support) with an/multiple auxiliary flap support(s). 
Applicant also asserts, with regard to claim 17 on page 10, first paragraph: “Krafka does not disclose cooperative "translating" and "rotating" of the track and further does not disclose passive mirroring of the flap motion at an outboard or inboard edge of the flap. Krafka cannot anticipate claim 17.” 
Examiner respectfully disagrees. Regarding claim 17, Krafka discloses a method for deployment of a flap comprising: translating the flap (2, Fig. 1) relative to the track (11: toothed track, Fig. 1,2)  that is rotatably connected to an aft fitting of a wing (3: rear portion of wing, 7: fitting, 13: rotating shaft, Fig. 1); and rotating the track relative to the aft fitting, wherein said forward roller and said aft roller moving aft in the slot controlling deflection of the flap allowing an outboard edge or an inboard edge of the flap to passively mirror extending motion of the flap induced by an actuator (8: actuator, Fig. 1) driven primary main flap support (1: cantilevered support, Fig. 1). Examiner notes that the extending motion of the flap (2) induced by an actuator (8) driven primary flap support (1) is passively mirrored by an inboard or outboard edge of the flap (2), via rotating shaft (13). Please note the following to further explain this. Column 3, line 35: “Figure 3 illustrates in a greatly simplified manner the actuation of the cantilevered support 1 together with the landing flap for the purpose of changing the camber of the wing.” And col. 1, line 37: An open-ended guide channel is formed in the cantilevered support within which the flap is movable and a sliding carriage equipped with gear wheels is 40 displaceable within the channel by means of hinged rods interposed between the wing and the sliding carriage. A toothed rack on the flap member engages with the gear wheels on the sliding carriage in order to displace the flap.” Examiner further notes that any motion of 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, particularly with regard to claim 17 on page 10, first paragraph: “Krafka does not disclose cooperative "translating" and "rotating" of the track…”,  it is noted that the features upon which applicant relies (i.e., cooperative "translating" and "rotating" of the track) are not recited in the rejected claim(s).  Although claim 17 recites “translating” and “rotating”, the word cooperative is not claimed in this method. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642